              Case 2:06-cr-00110-RSM Document 175 Filed 10/15/20 Page 1 of 2




 1                                           THE HONORABLE RICARDO S. MARTINEZ
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9
     UNITED STATES OF AMERICA,                   )   No. CR 06-110-RSM
10                                               )
                     Plaintiff,                  )
11                                               )   ORDER GRANTING MOTION FOR
                v.                               )   EARLY TERMINATION OF
12                                               )   SUPERVISED RELEASE
     MYRON CURRY,                                )
13                                               )
                     Defendant.                  )
14                                               )
15
16          This matter having come before the Court on the Defendant’s Motion for Early

17   Termination of Supervised Release, the Court having reviewed the motion and the

18   records and files herein;

19          THE COURT FINDS, pursuant to 18 U.S.C. § 3583(e), that early termination of

20   Mr. Curry’s supervised release is warranted by the conduct of Mr. Curry and in the

21   interest of justice;

22          IT IS FURTHER ORDERED that the remainder of the term of Mr. Curry’s

23   supervised release shall be terminated, effective immediately.

24          The Clerk of the Court is directed to send copies of this Order to all counsel of

25   record, and to the United States Probation Office.

26

                                                                FEDERAL PUBLIC DEFENDER
       ORDER GRANTING MOTION FOR EARLY                             1601 Fifth Avenue, Suite 700
       TERMINATION OF SUPERVISED RELEASE                             Seattle, Washington 98101
       (US v. Myron Curry; CR06-110RSM) - 1                                     (206) 553-1100
            Case 2:06-cr-00110-RSM Document 175 Filed 10/15/20 Page 2 of 2




 1         DONE this 15th day of October, 2020.
 2
 3
 4                                            A
                                              RICARDO S. MARTINEZ
 5                                            CHIEF UNITED STATES DISTRICT
                                              JUDGE
 6
 7
 8
     Presented by:
 9
10   s/ Gregory Geist
     Assistant Federal Public Defender
11   Attorney for Myron Curry
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                          FEDERAL PUBLIC DEFENDER
       ORDER GRANTING MOTION FOR EARLY                       1601 Fifth Avenue, Suite 700
       TERMINATION OF SUPERVISED RELEASE                       Seattle, Washington 98101
       (US v. Myron Curry; CR06-110RSM) - 2                               (206) 553-1100
